DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, US 2005/0142090.
Watanabe teaches a shampoo comprising 20% lauryl ether sulfate, 1% lauryl sulfate, 0.5% myristic acid, 0.2% polyvinyl alcohol, and the balance water wherein the shampoo has a pH of 7 (¶85).  Though this pH is slightly outside the range claimed, the reference notes that shampoos have a pH of from neutral to slightly acidic (¶22), and persons of skill in the art understand this to be true.  Accordingly, it would have been obvious for one of ordinary skill in the art to formulate the shampoo of example 9 with a slightly acidic pH with confidence of still obtaining an effective shampoo.
With respect to claim 14, a shampoo will necessarily come into contact with the hands and so this claim is satisfied.

Claims 1-4, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al, US 6,627,586.
Brooks et al teach a personal cleansing composition comprising 8.4% lauryl ether sulfate, 1.5% lauric acid, and the balance water (col. 17, example III), wherein the composition has a preferred pH of from 5 to 7 (col. 16, lines 50-54).  Suitable thickeners of the invention include polyvinyl alcohol (col. 14, lines 31-44).  It would have been obvious for one of ordinary skill in the art to formulate a personal cleanser with a well-known thickener with confidence of forming an effective personal cleanser.
With respect to claim 14, a personal cleanser will necessarily come into contact with the hands and so this claim is satisfied.

Claims 1-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed et al, US 2015/0272969.
Ahmed et al teach an antimicrobial composition which may be used as a hand soap or surgical scrub (see abstract), and may contain lauryl sulfate and lauryl ether sulfate as surfactants (claim 4), a carboxylic acid including hexanoic or octanoic acid (claim 6), a barrier forming agent including polyvinyl alcohol (claim 11), and the composition has a pH as high as 5 (claim 1).  It would have been obvious for one of ordinary skill in the art to formulate a personal cleanser with well-known, surfactants, acids, and thickeners commonly used in personal cleansing compositions with confidence of forming an effective personal cleanser.

Claims 1-4, 6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allef et al, US 2014/0349902.
Allef et al teach a body cleanser comprising 3% lauryl ether sulfate, 1% lauric acid, and the balance water, wherein the composition has a pH of 6.1 (¶90, table 46).  Suitable thickeners of the invention include polyvinyl alcohol (claim 4), and suitable fatty acids include hexanoic and octanoic (¶29).  It would have been obvious for one of ordinary skill in the art to formulate a body cleanser with a well-known thickener, and to use hexanoic or octanoic acid as the fatty acid in table 46 with confidence of forming an effective body cleanser.
With respect to claim 14, a body cleanser includes the hands.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that anionic surfactants, fatty acids, and polymers are common ingredients in personal cleansers.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311.  The examiner can normally be reached on M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 5712721498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES I BOYER/Primary Examiner, Art Unit 1761